DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 27 January 2021, which papers have been made of record.
Claims 1-15, 29-31, and 40-48 are currently presented for examination, of which claims 14-15, 29-31, and 40-41 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 January 2021 has been entered.
Election/Restrictions
Claims 1-13, 42-48 are allowable. The restriction requirement between Groups I and III, as set forth in the Office action mailed on 27 December 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 December 2019 is partially withdrawn. Claim 15, directed to a computer readable medium is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14, 29-31, and 40-41, directed to inventions withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Devin Looijen on 11 February 2021.

The application has been amended as follows: 

IN THECLAIMS:
Claim 14 (Canceled).
Claim 29 (Canceled).
Claim 30 (Canceled).
Claim 31 (Canceled).
Claim 40 (Canceled).
Claim 41 (Canceled).

Allowable Subject Matter
Claims 1-13, 15, and 42-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose the step of “swaging the lockbolt collar onto the lockbolt after the lockbolt has been driven through the hole and the lockbolt collar, wherein direct contact of the swage nose against the fingers during the swaging causes the fingers to swing away from the lockbolt collar,” in combination with the remaining limitations of the claim.
Regarding claim 15, the prior art of record does not explicitly disclose a computer readable medium embodying instructions operable for performing the step of “swaging the lockbolt collar onto the lockbolt after the lockbolt has been driven through the hole and the lockbolt collar, wherein direct contact of the swage nose against the fingers during the swaging causes the fingers to swing away from the lockbolt collar,” in combination with the remaining limitations of the claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.C.F/Examiner, Art Unit 3726                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2021